UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1870


H. C. THORNE, JR.,

                Plaintiff - Appellant,

          v.

HUNTINGTON POLICE DEPT.; W. H. (SKIP) HOLBROOK; PATROLMAN J.
R. GOODMAN; PATROLMAN ANDRE JACKSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cv-06280)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hillery C. Thorne, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            H. C. Thorne, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                  The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2013).                                   The

magistrate judge recommended that relief be denied and advised

Thorne     that    failure       to   file        timely     objections         to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of     specific       objections         to     a

magistrate       judge’s    recommendation          is     necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned        of     the     consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                             Thorne

has     waived    appellate      review      by    failing       to     file    specific

objections       after    receiving       proper    notice.            Accordingly,       we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented      in     the   materials

before    this    court    and   argument        would   not     aid    the    decisional

process.

                                                                                 AFFIRMED



                                            2